Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the claims
Claims 1-5 and 11 are pending and claims 5 and 11 are examined on merits in this office action. Claims 1-4 were withdrawn from further consideration as being directed to a non-elected invention. See the office action of 02/11/2022. See 37 CFR 1.142(b) and MPEP § 821.03. Applicants preserve their right to file a divisional on the non-elected subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (Talanta 2016, hereinafter “Wang”).
Wang discloses a compound having the structure

    PNG
    media_image1.png
    184
    92
    media_image1.png
    Greyscale
.  The compound is structurally very similar to the compound (A’) of claims 5 and would be considered functionally equivalent to the compound (A’) of claims 5. The only difference lies in the selection of hydrogen substitution versus alkyl substitution on the oxygen atom that is linked to nitrogen of piperidine on the compound but however, it was well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results or that hydrogen and methyl are deemed obvious variants (In re Wood, 582 F.2d 638, 199 USPQ 137 (CCPA 1978).
In regards to claim 11, the compound of Wang differs from the compound C’ in respect to methyl (one hydrocarbon substitution) versus pentyl substitution (5 hydrocarbon substitution) i.e. substituted by chain homologs (methyl vs pentyl) and thus compounds substituted by chain homologs would be expected to have similar properties. It is well established that Homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977) ((MPEP  §  2144.08).
Response to argument
Applicant's arguments and amendments filed 06/16/2022 have fully been considered and are persuasive to overcome the rejections under 35 USC 112(3) and 102(a)(1) in view of the amendments and the affidavit filed under rule 103(a). The affidavit under 37 CFR 1.130 filed on 06/10/2022 is sufficient to overcome the rejection of claim 5 based upon rejection under 35 USC 102(a)(1).
However, Applicant’s arguments and amendments are not persuasive to overcome the rejection under 35 USC 103. Moreover, Applicant’s amendments necessitated modifying the rejection under 35 USC 103 in view of the amendments.
Applicant argued that Wang fails to disclose or suggest Compounds A', B', or C' as recited in claim 5. Applicant argued that Wang only teaches the reversible fluorescent probe using 2,2,6,6- tetramethyl-piperidin-1-ol functional group, but does not disclose or suggest the actual products obtained, as recited in claim 5.
The above arguments have fully been considered but are not found persuasive because as described in the rejection, the only difference lies between the compound of Wang and the compound A’ of claim 5 is in the selection of hydrogen substitution versus alkyl substitution on the oxygen atom that is linked to nitrogen of piperidine on the compound but however, it was well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results or that hydrogen and methyl are deemed obvious variants (In re Wood, 582 F.2d 638, 199 USPQ 137 (CCPA 1978). Applicant have not addressed the issue but discussed how the compound A’, B’ and C’ are obtainable from the compounds A, B and C. Moreover, as described in the rejection, substitution of the compounds with a chain homologs (e.g. methyl vs pentyl) would provide compounds with similar properties.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicant should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641